UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7883



MARK CONVERTINO,

                                             Petitioner - Appellant,

          versus

J. M. JABE, Warden, Greenville Correctional
Center; JAMES L. GILMORE, Attorney General of
the State of Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-210-3)

Submitted:   January 18, 1996             Decided:   February 8, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Mark Convertino, Appellant Pro Se. Thomas Cauthorne Daniel, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion, and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Convertino v. Jabe, No. CA-95-210-3 (E.D. Va. Oct. 20, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2